         Case 2:18-cv-02048-JAM-DB Document 22 Filed 04/17/20 Page 1 of 3



 1   LAW OFFICE OF STEWART KATZ
     STEWART KATZ, SBN 127425
 2   555 University Avenue, Suite 270
 3   Sacramento, California 95825
     Telephone: (916) 444-5678
 4
     Attorney for Plaintiff
 5   KENARD THOMAS
 6                                UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF CALIFORNIA
 8
     KENARD THOMAS,                                              Case No. 2:18-CV-02048 JAM-DB
 9
                    Plaintiffs,                                  STIPULATION FOR DISMISSAL
10                                                               WITH PREJUDICE AS TO
            vs.
11                                                               DEFENDANT SCOTT JONES AND
     COUNTY OF SACRAMENTO; SCOTT                                 STIPULATION TO DISMISS THE
12                                                               SECOND AND THIRD CAUSES
     JONES; and NICHOLAS RUSSELL,
                                                                 OF ACTION
13
14               Defendants.
15   _____________________________________/

16
17
18
19
20
21
22
23
24
25
26
27
28


                              Stipulation For Partial Dismissal and [Proposed] Order
                                                        1
         Case 2:18-cv-02048-JAM-DB Document 22 Filed 04/17/20 Page 2 of 3


            IT I HEREBY STIPULATED and agreed by and between Plaintiff KENARD
 1
 2   THOMAS and Defendants COUNTY OF SACRAMENTO, SCOTT JONES, and

 3   NICHOLAS RUSSELL that this action be dismissed in its entirety with prejudice as to
 4
     SCOTT JONES only, pursuant to Fed. R. Civ. P. 41(a).
 5
            IT IS FURTHER STIPULATED between all parties that pursuant to Fed. R. Civ. P.
 6
     15(a)(2), the second cause of action, actionable under Cal. Civil Code § 52.1(b)/Bane Act, be
 7
 8   dismissed with prejudice.

 9          IT IS FURTHER STIPULATED between all parties that pursuant to Fed. R. Civ. P.
10
     15(a)(2), the third cause of action for individual liability/ratification, actionable under 42
11
     U.S.C. § 1983, be dismissed with prejudice.
12
13          IT IS FURTHER STIPULATED that for each of these matters, each party is to bear

14   their own fees and costs, including attorney’s fees.
15
16
17
18   Dated: April 15, 2020

19                                                    Respecfully submitted,

20                                                             /s/ Stewart Katz
                                                               STEWART KATZ,
21                                                             Attorneys for Plaintiffs
22
                                                               /s/ Carl L. Fessenden
23                                                             Carl L. Fessenden
                                                               Barakah M. Amaral
24                                                             Attorneys for Defendants
25                                                             COUNTY OF SACRAMENTO,
                                                               SCOTT JONES, and NICHOLAS
26                                                             RUSSELL
27
28


                              Stipulation For Partial Dismissal and [Proposed] Order
                                                        2
         Case 2:18-cv-02048-JAM-DB Document 22 Filed 04/17/20 Page 3 of 3


                                                         ORDER
 1
 2          Defendant SCOTT JONES is hereby dismissed from this action with prejudice,

 3   pursuant to Fed. R. Civ. P. 41(a). The second and third causes of action are also dismissed
 4
     with prejudice, pursuant to Fed. R. Civ. P. 15(a)(2), with each party to bear their own fees and
 5
     costs, including all attorneys’ fees.
 6
     IT IS SO ORDERED.
 7
 8
 9
10
     Dated: 4/16/2020                                  /s/ John A. Mendez______________
11                                                     HONORABLE JOHN A. MENDEZ
                                                       U.S. DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                               Stipulation For Partial Dismissal and [Proposed] Order
                                                         3
